Exhibit 10.1

SECOND AMENDMENT

     SECOND AMENDMENT, dated as of February 12, 2008 (this “Second Amendment”),
to the Employment Agreement, dated as of June 3, 2003 (as amended by a First
Amendment, dated as of August 10, 2005, the “Agreement”), between SIRIUS
SATELLITE RADIO INC., a Delaware corporation (the “Company”), and DAVID J. FREAR
(the “Executive”).

WITNESSETH:

     WHEREAS, the Company and the Executive jointly desire to amend certain
provisions of the Agreement in the manner provided for in this Second Amendment;

     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and in consideration of the premises contained
herein, the Company and the Executive hereby agree as follows:

      1. Amendment of Section 3 (Term) of the Agreement. Section 3 of the
Agreement is hereby amended by deleting “July 31, 2008” and substituting in lieu
thereof “July 31, 2011.”

      2. Amendments of Section 4 (Compensation) of the Agreement. (a) Section
4(a) of the Agreement is hereby amended by deleting the figure “$450,000” and
substituting in lieu thereof “$550,000.”

      (b) Section 4(a) of the Agreement is hereby amended by adding the
following sentence at the end thereof “Effective as of August 1, 2008, the
Executive’s base salary shall be increased to $750,000 per year.”

      3. Amendment of Section 6 (Termination) of the Agreement. A new Section
6(g) is hereby added to the Agreement to read as follows: “Notwithstanding
anything herein to the contrary, if at the time of the Executive’s termination
of employment with the Company, the Executive is a “specified employee” as
defined in Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”); and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent any accelerated or additional tax under Section
409A of the Code, then the Company will defer the commencement of the payment of
any such payments or benefits hereunder (without any reduction in such payments
or benefits ultimately paid or provided to the Executive) until the date that is
six months following the Executive’s termination of employment with the Company
(or the earliest date as is permitted under Section 409A of the Code). The
Company shall consult with the Executive in good faith regarding the
implementation of the provisions of this Section 6(g); provided that neither the
Company nor any of its employees or representatives shall have any liability to
the Executive with respect thereto.”

--------------------------------------------------------------------------------

 

     4. No Other Amendments. Except as expressly amended, modified and
supplemented by this Second Amendment, the provisions of the Agreement are and
shall remain in full force and effect.

     5. Governing Law. This Second Amendment shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York applicable
to contracts made and to be performed entirely within the State of New York.

     6. Counterparts. This Second Amendment may be executed in counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party.

     7. Entire Agreement. This Second Amendment represents the entire agreement
of the Company and the Executive with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties by the
parties hereto relative to the subject matter hereof not expressly set forth or
referred to herein.

     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

  SIRIUS SATELLITE RADIO INC.         By:
/s/ 
John H. Schultz        
John H. Schultz
        Senior Vice President,         Human Resources          
/s/ 
David J. Frear         David J. Frear  


--------------------------------------------------------------------------------